 


114 HRES 305 EH: Providing for consideration of the Senate amendment to the bill (H.R. 1314) to amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations, and providing for consideration of the Senate amendments to the bill (H.R. 644) to amend the Internal Revenue Code of 1986 to permanently extend and expand the charitable deduction for contributions of food inventory.
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 305 
In the House of Representatives, U. S.,

June 11, 2015
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 1314) to amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations, and providing for consideration of the Senate amendments to the bill (H.R. 644) to amend the Internal Revenue Code of 1986 to permanently extend and expand the charitable deduction for contributions of food inventory. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 1314) to amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The question of adoption of the motion shall be divided as follows: first, concurring in section 212 of the Senate amendment; second, concurring in the matter comprising the remainder of title II of the Senate amendment; and third, concurring in the matter preceding title II of the Senate amendment. The portion of the divided question on concurring in section 212 of the Senate amendment shall be considered as adopted. The Chair shall first put the question on the portion of the divided question on concurring in the matter comprising the remainder of title II of the Senate amendment. If any portion of the divided question fails of adoption, then the House shall be considered to have made no disposition of the Senate amendment.  2.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 644) to amend the Internal Revenue Code of 1986 to permanently extend and expand the charitable deduction for contributions of food inventory, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order, a single motion offered by the chair of the Committee on Ways and Means or his designee that the House: (1) concur in the Senate amendment to the title; and (2) concur in the Senate amendment to the text with the amendment printed in part A of the report of the Committee on Rules accompanying this resolution modified by the amendment printed in part B of that report. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. If the motion is adopted, then it shall be in order for the chair of the Committee on Ways and Means or his designee to move that the House insist on its amendment to the Senate amendment to H.R. 644 and request a conference with the Senate thereon. 
 
Karen L. Haas,Clerk.
